[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal of an entry of the Fayette County Court of Common Pleas sentencing defendant-appellant, William L. Barnett, to a maximum prison term on a fourth-degree felony charge.
Appellant was originally indicted on two third-degree felony charges of abduction and three misdemeanor charges of unlawful restraint and sexual imposition.  Appellant pleaded guilty to an amended charge of attempted abduction, a fourth-degree felony, and was sentenced to the maximum term of eighteen months in prison.
On appeal, appellant claims the trial court erred by imposing a maximum sentence of eighteen months imprisonment for a fourth-degree felony offense.
The assignment of error is overruled on the basis of State v. Pruhs
(Nov. 26, 2001), Clermont App. No. CA2001-03-037, unreported, and Statev. Long (Apr. 30, 2001), Fayette App. No. CA2000-09-022, unreported.  The trial court provided its reasons for imposing a maximum sentence both during the sentencing hearing and in its subsequent judgment entry, stating that appellant committed the worst form of the offense and posed the greatest likelihood of committing future crimes.
We note that although the court improperly considered other pending charges in finding that appellant posed the greatest likelihood of committing future crimes, there was other independent evidence to support the court's determination that appellant committed the worst form of the offense.  Thus, the trial court's consideration of any pending charges against appellant amounts to harmless error.  See State v. Moore (2000),140 Ohio App.3d 278, appeal dismissed (2001), 91 Ohio St.3d 1417.
The judgment of the trial court is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
James E. Walsh, Presiding Judge, Stephen W. Powell, Judge, and Anthony Valen, Judge, concur.